Name: 2001/304/EC: Commission Decision of 11 April 2001 on marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 1114)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  animal product;  Europe;  technology and technical regulations
 Date Published: 2001-04-13

 Avis juridique important|32001D03042001/304/EC: Commission Decision of 11 April 2001 on marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 1114) Official Journal L 104 , 13/04/2001 P. 0006 - 0008Commission Decisionof 11 April 2001on marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(notified under document number C(2001) 1114)(Text with EEA relevance)(2001/304/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Having regard to Council Directive 64/433/EEC(4) on health conditions for the production and marketing of fresh meat, as last amended by Directive 95/23/EC(5), and in particular Article 6(1)(f) thereof,Having regard to Council Directive 77/99/EEC(6) on health problems affecting the production and marketing of meat products and certain other products of animal origin, as last amended by Council Directive 97/76/EC(7), and in particular Article 3(A)(7), second indent thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, the Commission adopted Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(8), as last amended by Decision 2001/.../EC(9).(2) The measures to be carried out in a surveillance zone are laid down in Article 9 of Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(10), as last amended by the Act of Accession of Austria, Finland and Sweden.(3) The disease situation in Great Britain requires surveillance zone restrictions to remain in place for a prolonged period with consequent problems due to the increasing numbers of susceptible animals intended for slaughter kept in holdings not affected by foot-and-mouth disease.(4) Article 9 of Directive 85/511/EEC provides for transport under official supervision of susceptible animals directly to a slaughterhouse for the purpose of emergency slaughter. Such transport may be authorised by the competent authorities only after the official veterinarian has carried out an examination of all the animals concerned and confirmed that none of the animals is suspected of being infected.(5) Council Directive 72/461/EEC on health problems affecting intra-Community trade in fresh meat(11), as last amended by the Act of Accession of Austria, Finland and Sweden, requires that meat obtained from animals from a holding or area which for health reasons is subject to prohibition pursuant to Article 3(2)(b) of Council Directive 64/432/EC on animal health problems affecting intra-Community trade in bovine animals and swine(12), as last amended by Council Directive 2000/20/EC(13), shall not be sent from the territory of one Member State to the territory of another Member State and that such meat may not bear the Community health mark unless this health mark is superimposed by a cross.(6) Council Directive 80/215/EEC on animal health problems affecting intra-Community trade in meat products(14), as last amended by the Act of Accession of Austria, Finland and Sweden, allows meat products made from meat marked with a stamp as provided for in Article 5a of Directive 72/461/EEC to be marked in accordance with Chapter VI of Annex B of Directive 77/99/EEC, after such meat has undergone certain treatment.(7) Article 6(1)(f) of Council Directive 64/433/EEC requires Member States to ensure that meat from an area subject to animal health restrictions is subject to specific rules to be determined on a case-by-case basis in accordance with the procedure laid down in Article 16 of that Directive. Furthermore, Article 6(1)(h) of Directive 64/433/EEC requires that such meat must be marked with a national stamp which cannot be confused with the Community stamp and in particular is not oval.(8) Article 3(A)(7), second indent, of Council Directive 77/99/EEC requires meat products made from meat which must be marketed locally to be marked with a mark to be determined in accordance with the procedure laid down in Article 20 of Directive 77/99/EEC.(9) Article 3(1)(f) of Council Directive 91/495/EEC of 27 November 1990 concerning public health and animal health problems affecting the production and placing on the market of rabbit meat and farmed game meat(15), as last amended by Directive 94/65/EC(16), provides for the health marking of farmed game meat.(10) Commission Decision 2001/172/EC prohibits, with the exception of meat obtained from animals slaughtered before 1 February 2001, dispatch of fresh meat obtained from animals of the bovine, ovine, caprine and porcine species and other biungulates originating in Great Britain and meat products produced from such meat, except after certain treatment.(11) It is therefore the purpose of this Decision to determine the health mark applied to fresh meat obtained from susceptible animals and to meat products made from such meat which in accordance with Community legislation concerning foot-and-mouth disease is not eligible for intra-Community trade and moreover the conditions under which such health marks can be applied.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Without prejudice to the provisions of Council Directive 85/511/EEC and in particular Articles 5 and 9 thereof, the United Kingdom shall ensure that:1. In accordance with Article 5(1) of Directive 72/461/EEC fresh meat meeting the requirements of Article 3 of Council Directive 64/433/EEC and obtained from animals of the bovine, ovine, caprine and porcine species and fresh meat meeting the requirements of Article 6 of Directive 91/495/EEC and obtained from other biungulates originating in Great Britain and processed after a date to be notified to the Commission and other Member States in accordance with Article 3 is not marked with the health mark provided for in Chapter XI of Annex I of Directive 64/433/EEC or in Chapter III of Annex I of Directive 91/495/EEC.2. In accordance with Article 6(1)(h) of Directive 64/433/EEC and in line with the provisions in Article 6(3) of Directive 91/495/EEC fresh meat referred to in paragraph 1 is marked with a national stamp which cannot be confused with the Community stamp provided for in Chapter XI of Annex I of that Directive, and in particular is not oval.3. The model of the health mark referred to in paragraph 2 shall be the one in the Annex. The colour of the health marks shall be one of the colours mentioned in Article 2(8) of Directive 94/36/EC(17) except E129 Allura Red AC.4. Notwithstanding paragraph 1, and in so far as it is not intended for intra-Community trade, where fresh meat is wrapped in commercial portions intended for direct sale to the consumer, the meat referred to in paragraph 1 may, for a transitional period, carry the mark defined in Chapter XI of Annex I of Directive 64/433/EEC and in Chapter III of Annex I of Directive 91/495/EEC respectively, provided that the special mark referred to in paragraph 2 is applied in addition. The dimension requirements of the Annex need not apply to the mark required under the provisions of this paragraph.Article 2The United Kingdom shall ensure that:1. Meat products meeting the public health requirements of Directive 77/99/EEC and made from fresh meat marked in accordance with Article 1(2) are marked with a national mark which cannot be confused with the Community health mark provided for in Chapter VI of Annex B of that Directive, and in particular is not oval.By derogation from the first subparagraph, meat products made from fresh meat marked in accordance with Article 1(2) of this Decision and treated in accordance with Article 3(2) of Commission Decision 2001/172/EC may be marked with the health mark provided for in Chapter VI of Annex B of Directive 77/99/EEC and dispatched from Great Britain in accordance with the provisions in Article 3(4), (5) and (6) of Decision 2001/172/EC.2. The model of the health mark referred to in paragraph 1 first subparagraph shall be the one in the Annex, but the dimension requirements need not apply.3. Notwithstanding paragraph 1 first subparagraph, and in so far as they are not intended for intra-Community trade, meat products referred to in paragraph 1 first subparagraph may, for a transitional period, carry the health mark provided for in Chapter VI of Annex B of Directive 77/99/EEC, provided that the special mark referred to in paragraph 2 is applied in addition.Article 3The United Kingdom shall notify the Commission and other Member States of the date on which marking of fresh meat in accordance with Article 1 will commence and shall not permit the slaughter for human consumption of animals of the bovine, ovine, caprine and porcine species and other biungulates originating from holdings in Great Britain in protection and surveillance zones as defined in Article 9(1) and (2) of Council Directive 85/511/EEC until that date.Article 4This Decision is addressed to the Member States.Done at Brussels, 11 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ 121, 29.7.1964, p. 2012/64. Directive updated by Directive 91/497/EEC (OJ L 268, 24.4.1991, p. 69.).(5) OJ L 243, 11.10.1995, p. 7.(6) OJ L 26, 31.1.1977, p. 85. Directive updated by Directive 92/5/EEC (OJ L 57, 2.3.1992, p. 1).(7) OJ L 10, 16.1.1998, p. 25.(8) OJ L 62, 2.3.2001, p. 22.(9) OJ L.(10) OJ L 315, 26.11.1985, p. 11.(11) OJ L 302, 31.12.1972, p. 34.(12) OJ 121, 29.7.1964, p. 1977/64.(13) OJ L 163, 4.7.2000, p. 35.(14) OJ L 47, 21.2.1980, p. 4.(15) OJ L 268, 24.9.1991, p. 41.(16) OJ L 368, 31.12.1994, p. 10.(17) OJ L 237, 19.9.1994, p. 13.ANNEX>PIC FILE= "L_2001104EN.000802.EPS">